       Case 1:18-cv-06626-ALC-KNF Document 264 Filed 02/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
Actava TV, Inc., Master Call Communications, Inc.,
Master Call Corporation, and Rouslan Tsoutiev,                         18-CV-06626 (ALC)(KNF)

                          Plaintiffs,

                 -against-

Joint Stock Company “Channel One Russia Worldwide,”                    DECLARATION OF
Closed Joint Stock Company “CTC Network,” Closed                       RAYMOND J. DOWD
Joint Stock Company “New Channel”, Limited Liability
Company “Rain TV-Channel,” Closed Joint Stock
Company “TV DARIAL,” Limited Liability
Company “Comedy TV,” and Kartina Digital GmbH

                           Defendants.
-------------------------------------------------------------------X

        RAYMOND J. DOWD, ESQ., an attorney admitted to practice in the Southern District of

New York declares subject to penalties of perjury under the laws of the United States of America

as follows:

        1.       I am a member of Dunnington Bartholow & Miller LLP (“Dunnington”),

attorneys for Defendant Broadcaster Joint Stock Company “Channel One Russia Worldwide,”

        2.       I submit this declaration in support of Defendants’ motion to compel

Plaintiffs/Counterclaim Defendants Actava TV, Inc., Master Call Communications, Inc., Master

Call Corporation, and Rouslan Tsoutiev (collectively “Actava”) to produce documents.

        3.       I have actual knowledge of the facts set forth herein unless otherwise stated.

        4.       Attached hereto as Exhibit 1 are Defendant Broadcasters’ First and Second Set of

Requests for the Production of Documents from Actava.

        5.       Attached hereto as Exhibit 2 is the Settlement Agreement entered into between

Defendants and Actava dated April 26, 2016.


                                                        1
      Case 1:18-cv-06626-ALC-KNF Document 264 Filed 02/05/21 Page 2 of 2




       6.      Attached hereto as Exhibit 3 are excerpts from the Deposition of Rouslan

Tsoutiev held on December 18, 2020.

       7.      Attached hereto as Exhibit 4 are excerpts from the Deposition of Irina Pliss held

on January 19, 2021.

       8.      Attached hereto as Exhibit 5 are excerpts from the Deposition of Andrew

Makhotin held on December 19, 2020.

       9.      Attached hereto as Exhibit 6 are Plaintiffs’ February 22, 2019 Rule 26 Initial

Disclosures.


Dated: New York, New York
       February 5, 2021

                                             _/s/ Raymond J. Dowd__________________
                                             Raymond J. Dowd




                                                2
